DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this office action.
Claim1 is cancelled and claims 2-20 are new added claims.
Claim 16 is amended.
Terminal Disclaimer
The terminal disclaimer filed on 09/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,545,753 and patent 10, 938, 653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Yee, Reg No 37, 478 on 09/21/2021

The following claims will replace all previous claims in this application:
1. (Canceled) .

3. (New) The non-transitory machine-readable medium of claim 2, wherein the executable instructions, which when executed by the one or more processing units, further cause the one or more processing units to verify that network element is stable subsequent to increasing layer 3 routing costs.  
4. (New) The non-transitory machine-readable medium of claim 3, wherein the executable instructions, which when executed by the one or more processing units, further cause the one or more processing units to verify that network element is stable subsequent to increasing layer 2 switching costs.  
5. (New) The non-transitory machine-readable medium of claim 2, wherein the executable instructions, which when executed by the one or more processing units, further cause the one or more processing units to verify layer 2 switching and to verify layer 3 switching after layer 2 switching is verified.  
6. (New) The non-transitory machine-readable medium of claim 2, wherein the routing cost is a routing metric of a routing protocol.  
7. (New) The non-transitory machine-readable medium of claim 6, wherein the routing protocol is selected from the group consisting of Border Gateway Protocol and Open Shortest Path First.  
8. (New) The non-transitory machine-readable medium of claim 2, wherein the switching cost is a switching metric of a switching protocol.  
9. (New) The non-transitory machine-readable medium of claim 2, further comprising rebooting the network element.  
10. (New) A non-transitory machine-readable storage medium having stored thereon executable instructions for performing a hitless update of a network element, which when executed by one or more processing units, cause the one or more PATENT Preliminary Amdt. dated January 27, 2020 configure layer 3 routing in the network element to a configuration prior to advertising the increased layer 3 routing cost.  
11. (New) The non-transitory machine-readable medium of claim 10, wherein the executable instructions, which when executed by the one or more processing units, further cause the one or more processing units to verify that network element is stable subsequent to advertising the increased layer 3 routing cost.  
12. (New) The non-transitory machine-readable medium of claim 11, wherein the executable instructions, which when executed by the one or more processing units, further cause the one or more processing units to verify that network element is stable subsequent to exposing the increased layer 2 switching cost.  
13. (New) The non-transitory machine-readable medium of claim 10, wherein the routing cost is a routing metric of a routing protocol.  
14. (New) The non-transitory machine-readable medium of claim 13, wherein the routing protocol is selected from the group consisting of Border Gateway Protocol and Open Shortest Path First.  
15. (New) The non-transitory machine-readable medium of claim 10, wherein the switching cost is a switching metric of a switching protocol.  
16. (Currently amended) A method in a network element, the method comprising: draining data processing in the network element by successively configuring the network element to: step (1) drain layer 3 data processing, then step (2) drain layer 2 data processing, then step (3) shut down physical interfaces of the network element, including verifying the network element is stable after step (1) and verifying the network element is stable after step (2); updating the network element; and restoring data processing in the network element by successively restoring the physical interfaces to configurations prior to step (3), then restoring layer 2 data processing to a configuration prior to step (2); and then restoring layer 1 data processing to a configuration prior step (1).  

18. (New) The method of claim 17, wherein the routing cost is a routing metric of a routing protocol.  
19. (New) The method of claim 18, wherein the routing protocol is selected from the group consisting of Border Gateway Protocol and Open Shortest Path First.  
20. (New) The method of claim 16, wherein configuring the network element to drain layer 2 data processing includes increasing layer 2 switching costs.  
21. (New) The method of claim 20, wherein the switching cost is a switching metric of a switching protocol.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as per independent claims1, 10 and 16, art of record fail to disclose at least the following:
“ increase layer 3 routing costs of the network element; increase layer 2 switching costs of the network element at a time subsequent to increasing the layer 3 routing costs of the network element; shut down physical interfaces of the network element at a time subsequent to increasing layer 2 switching costs of the network element; 
…restore the physical interfaces to a configuration prior to shutting down the physical interfaces; configure layer 2 switching in the network element to a configuration prior to increasing the layer 2 switching costs; and configure layer 3 routing in the network element to a configuration prior to increasing the layer 3 routing costs”

While Vaidya increase the cost of the devices interfaces (Col 5line 27-34), he does not explicitly discloses increasing the cost of Layer3, than Layer2 and finally physical layer.
Also while Li discloses restoring the link back to their original values [0018], it fail to disclose restoring the Layer3, layer2 and physical layer in reverse or sequence order of increasing the cost.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191